Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zachary Pratt on December 23, 2021.

1–20. (Cancelled)

21. (New)  	A method of analyzing deposit on a substrate contacting industrial water in an industrial water system, the method comprising:
	heating the substrate while the substrate contacts the industrial water in the industrial water system to form deposit on the substrate;
	creating a series of one or more digital images of the substrate while the substrate contacts the industrial water in the industrial water system;
	defining a region of interest in the series of one or more digital images of the substrate;
	identifying a deposit feature in the region of interest in the series of one or more digital images of the substrate; and
	analyzing a change in the deposit feature across the region of interest in the series of one or more digital images of the substrate.

22. (New)  	The method of claim 21, further comprising treating the industrial water of the industrial water system with a deposit inhibitor.

23.  (New)	The method of claim 21, further comprising acting based on the analysis of the deposit feature in the region of interest of the series of one or more digital images of the substrate.

24. (New)  	The method of claim 21, further comprising determining heat transfer resistance of the substrate.

25. (New) 	The method of claim 21, further comprising measuring a parameter of the industrial water in the industrial water system selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof.

26. (New)  	The method of claim 21, further comprising measuring temperature at a plurality of points to determine heat transfer resistance of the substrate.

27. (New) 	The method of claim 21, wherein the deposit comprises one or more of a calcium-containing substance and an iron-containing substance.

28. (New)	The method of claim 27, wherein the calcium-containing substance is calcium carbonate.

29. (New) 	The method of claim 27, wherein the iron-containing substance is ferric oxide.

30. (New)	The method of claim 21, wherein analyzing the change in the deposit feature comprises analyzing the change in the deposit feature in the region of interest across the series of digital images of the substrate to determine a deposit trend of the substrate in the industrial water system.

31. (New) 	The method of claim 21, wherein the series of one or more digital images is a series of one or more multispectral digital images.

32. (New) 	The method of claim 21, further comprising acting to control deposit in the industrial water system.

33. (New) 	The method of claim 32, wherein the acting to control deposit in the industrial water system is selected from increasing dosage of deposit inhibitor, selecting a different deposit inhibitor, modifying the deposit inhibitor, altering a physical property of the industrial water system, shutting down the industrial water system, and combinations thereof.

34. (New) 	The method of claim 21, wherein the analyzing of the change in the deposit feature of the region of interest across the series of one or more digital images comprises classifying deposit on the substrate according to color of the region of interest or subregion thereof.

35. (New) 	The method of claim 21, further comprising moving the substrate in the industrial water system to expose a second region of interest to digital imaging; and repeating the steps of the method.

36. (New) 	The method of claim 21, wherein the substrate is a quartz crystal microbalance.

Allowable Subject Matter
Claims 21 - 36 (renumbered as 1 – 16, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668